Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 EXECUTION COPY REGISTRATION RIGHTS AGREEMENT among DEERFIELD TRIARC CAPITAL CORP., and THE PARTIES IDENTIFIED AS THE STOCKHOLDERS ON THE SIGNATURE PAGES HERETO AND THE OTHER PERSONS WHO MAY BECOME PARTIES TO THIS AGREEMENT FROM TIME TO TIME, as Stockholders Dated as of December 21, 2007 TABLE OF CONTENTS Page Section 1. Definitions 1 Section 2. Registration 6 Section 3. Registration Procedures 8 Section 4. Holders Obligations 13 Section 5. Registration Expenses 14 Section 6. Indemnification 14 Section 7. Information Requirements 17 Section 8. Miscellaneous 18 i REGISTRATION
